Order issued November ~ 0 ,2012




                                              In The


                         ifth Wintrier of .xaa at WaLla
                                       No. 05-12-00492-CV


                 BERRYMAN’S SOUTH FORK, INC., ET AL., Appellants

                                                V.
  J. BAXTER BRINKMANN INTERNATIONAL CORPORATION, ET AL., Appellees


                                            ORDER

       We GRANT appellants’ November 12, 2012 unopposed motion for an extemion of time to

file a reply brief. Appellants shall file their reply brief on or before December 12, 2012.